UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

DENNY DEJESUS,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               16-CV-6470W
               v.

ANTHONY ANNUCCI, Acting Commissioner
of DOCCS, et al.,

                        Defendants.
_______________________________________



               On May 31, 2018, pro se plaintiff Denny DeJesus (“DeJesus”) filed a Second

Amended Complaint pursuant to 42 U.S.C. § 1983, alleging constitutional violations in

connection with his incarceration at Five Points Correctional Facility. (Docket # 21). United

States District Judge Elizabeth A. Wolford reviewed DeJesus’s Second Amended Complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a). (Docket # 35). By Order dated

December 10, 2018, Judge Wolford found that DeJesus had sufficiently alleged only his Fourth

and Eighth Amendment claims against defendant C.O. John Doe (“C.O. Doe”), relating to C.O.

Doe’s alleged sexual assault of DeJesus during a pat frisk on June 12, 2015. (Id. at 4-6). Judge

Wolford dismissed DeJesus’s claims against the other two remaining defendants. (Id.).

               Currently pending is DeJesus’s third motion for the appointment of counsel.

(Docket ## 3, 35, 55). DeJesus desires the appointment of counsel because of his incarceration

and limited knowledge of the law. (See, e.g., Docket # 55 at ¶ 2 (“[p]laintiff’s imprisonment will

greatly limit his ability to litigate[;] [h]is case will require cross examination by counsel, medical

expert[] witness[es], interviews, [and] d[e]positions”); ¶ 4 (“[t]he plaintiff will also need a
private investigator to investigate certain issues to help his case, and an attorney can provide

that”); ¶ 6 (“[t]he plaintiff does not know how to cross examine a witness, and does not have the

ability because he is in prison and can’t find medical experts and expert testimony”); ¶ 8 (“[a]

trial in this case will likely involve conflicting testimony, and counsel appointment will better

enable plaintiff to present evidence found thr[ough] discovery, cross examination, expert

testimony, [and] d[e]positions of defendants”)). He also states that since filing his prior two

motions for the appointment of counsel, he has been able to “put a name to [C.O. Doe]” and that

video evidence has been uncovered that “helps prove that his case has merit, and shows that what

he has allege[d] happened, and should be given counsel to properly prepare for trial.” (Id. at

¶ 5).

               It is well-settled that there is no constitutional right to appointed counsel in civil

cases. Although the Court may appoint counsel to assist indigent litigants pursuant to 28 U.S.C.

§ 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

23 (2d Cir. 1988), such assignment of counsel is clearly within the judge’s discretion. In re

Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). The factors to be considered in deciding

whether or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;

               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and




                                                  2
               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58, 61-62 (2d Cir. 1986).

               The Court must consider the issue of appointment carefully, of course, because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Therefore, the Court must first look to the “likelihood of merit” of the underlying

dispute, Hendricks v. Coughlin, 114 F.3d at 392; Cooper v. A. Sargenti Co., Inc., 877 F.2d at

174, and “even though a claim may not be characterized as frivolous, counsel should not be

appointed in a case where the merits of the . . . claim are thin and [plaintiff’s] chances of

prevailing are therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632

(2d Cir. 2001) (denying counsel on appeal where petitioner’s appeal was not frivolous but

nevertheless appeared to have little merit).

               The Court has reviewed the facts presented herein in light of the factors required

by law and finds, pursuant to the standards promulgated by Hendricks, 114 F.3d at 392, and

Hodge v. Police Officers, 802 F.2d at 61-62, that the appointment of counsel is not warranted at

this time. As stated above, a plaintiff seeking the appointment of counsel must demonstrate a

likelihood of success on the merits. See id. DeJesus has not done so at this time. Although this

case has been pending for some time, it is still at a relatively early procedural stage. The only

defendant in this case, Corrections Office Malloy (“C.O. Malloy”), answered DeJesus’s Second

Amended Complaint on April 11, 2019. (Docket # 46). In addition, this Court held a Rule 16

scheduling conference and issued its first Scheduling Order regarding discovery on June 19,


                                                  3
2019. (Docket ## 52 at ¶ 1; 53). Although DeJesus may face some challenges in investigating

facts and pursuing discovery related to his claims because he is incarcerated, there is no specific

evidence of any unsuccessful efforts. See McLean v. Johnson, 2017 WL 4157393, *1 (W.D.N.Y.

2017) (incarceration alone does not warrant the appointment of counsel).

               DeJesus’s claims that he “does not know how to cross examine a witness” and

that counsel “will better enable [him] to present evidence found thr[ough] discovery” do not

warrant appointment at this stage. Unfamiliarity with the practice of litigation is insufficient to

justify the appointment of counsel. See Boomer v. Deperio, 2005 WL 15451, *1-2 (W.D.N.Y.

2005) (denying appointment of counsel where pro se plaintiff had “limited knowledge of the

law”). Moreover, the remaining legal claims asserted in DeJesus’s Second Amended Complaint

do not appear to be unusually complex and arise from one incident – the alleged sexual assault

on June 12, 2015. Furthermore, this Court finds no “special reasons” why appointment of

counsel would increase the likelihood of a just determination of the case at this stage.

               On this record, DeJesus’s request for the appointment of counsel (Docket # 55) is

DENIED without prejudice at this time. It is DeJesus’s responsibility to retain an attorney or

press forward with this lawsuit pro se. 28 U.S.C. § 1654.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                                MARIAN W. PAYSON
                                                              United States Magistrate Judge

Dated: Rochester, New York
       August 2, 2019




                                                  4
